Citation Nr: 0930691	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-11 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent disabling for bronchial asthma with intermittent 
bronchitis.

2.  Entitlement to an initial compensable evaluation for 
residuals of post operative giant cell tumor, right third 
finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty service from October 1985 
to September 1987.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a September 2005 rating decision 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in North Little Rock, Arkansas, which granted 
the Veteran's claim for service connection for bronchial 
asthma with intermittent bronchitis with an initial 
evaluation of 30 percent disabling, effective May 13, 2005, 
and granted his claim for service connection for residuals of 
post operative giant cell tumor, right third finger, with a 
non-compensable evaluation, effective May 13, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an increased 
initial disability rating for his bronchial asthma with 
intermittent bronchitis because he claims that the condition 
has worsened.  Specifically, he contends that since the July 
2005 VA examination, not only has he been prescribed an 
inhalational corticosteroid, but he also states that the 
conditions limit his daily activities of living.  See 
Informal Hearing Presentation ("IHP"), July 2009.  
Regarding his service-connected residuals of post operative 
giant cell tumor, right third finger, he asserts that the 
post operative damage is very severe and that he effectively 
has loss of use of the digit.  See attachment to VA Form 646, 
October 2007.

Under the Veteran's Claim Assistance Act ("VCAA"), VA has a 
duty, when appropriate, to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

The Veteran was afforded a VA examination in July 2005 
pursuant to his original service connection claim.  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  However, 
the Court has also held that a veteran is entitled to a new 
VA examination where there is evidence, including his 
statements, that the disability has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

As noted above, the Veteran has claimed that his service-
connected disorders have worsened.  Thus, the Board finds 
that a more contemporaneous examination is needed to properly 
evaluate the current level of the Veteran's service-connected 
disorders.  

The Board also notes that because the claims file only 
contains the Veteran's VAMC treatment records through August 
2005, an attempt should be made to obtain his most up-to-date 
treatment records.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in its 
possession, an attempt to obtain those reports must be made.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to his bronchial asthma 
with intermittent bronchitis and residuals 
of post operative giant cell tumor, right 
third finger since August 2005 and 
associate these records with the claims 
folder.  Any negative reply should be 
included in the claims folder.

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination to determine 
the current severity of his service-
connected bronchial asthma with 
intermittent bronchitis.  The complete 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination, and the examiner must 
note that the claims folder has been 
reviewed.  All necessary tests should be 
completed, to include pulmonary function 
tests which report the Veteran's FEV-1 and 
FEV- 1/FVC.  If there are any conflicts 
with respect to the FEV-1 and FEV-1/FVC 
findings, the examiner should state which 
finding most accurately reflects the 
current level of disability.  The 
pulmonary function test should be 
performed post bronchodilator.  All 
findings should be reported in detail.  
The examiner should report whether the 
Veteran takes daily inhalational or oral 
bronchodilator therapy, or inhalational 
anti-inflammatory medication, and this 
should be verified by a review of the 
Veteran's records showing that he was 
prescribed this type of therapy.  Any use 
of corticosteroids must be discussed to 
include the length and frequency of any 
such course of treatment.  The examiner 
should also report, if applicable, the 
number of times the Veteran is seen on a 
monthly basis by a physician for 
exacerbation of bronchial asthma.  The 
examiner must provide a rationale for any 
opinions reached.

3.  The clinician should also examine the 
Veteran to determine the current severity 
of his service-connected residuals of post 
operative giant cell tumor, right third 
finger.  All necessary diagnostic tests 
should be performed, and the examiner 
should comment as to whether and to what 
extent the Veteran's disorder impacts his 
daily activities of living and occupation.  
The examiner must provide a rationale for 
any opinions reached.

4.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




